319


      OFFICE    OF THE ATTORNEY            GENERAL   OF TEXAS
                                  AUSTIN




Eoxwrabl* a. mlrtt Potter
county Atto.nley
sm Patrlolo
Sinton, Toxa6




          ITOhave a lott
Pea+ at QrogWy,   Tsxar
he lnqulroe whether a j
iquost  snd be antltlod
4a in 4n automob
who naw the kill
                                                 4 attention to 4n
                                                  a Juustloeof the
Pea04 wan no                                     44 if t&4 kiulllg
wee in the pros                            ; we preeum4 you had ~for-

                                       44 r4raaleU that the party
                                      e pr444noo oS~on4 or nkoro
                                     of an unlawrul killing *a8 in-
                                    th a oopy OS said opinion.
                           n 4 oi ~rtlale @(JB,Cods of criminal
                           that the &&toe   of the Peaao au& hold

8011ar4 su
death by unlawrul steam.*

           Under     the   abme    quoted provision It is the duty
or e Julitioo   of   the P4a44 to hold an inquest     whera th4
                                                                            -,
                                                                                 320


Honorable C.       Burtt         Pet&or,   P44   2



alroumstanaem surrounding the dorth are muoh ae to load to
a euepioion that ho 04ai4 to him death by ualawtul meana,
although there may bc any number of orsonia present at tho
time the dsath ocourr4b and the Junt 9 04 or            ths   Poaoo would
be lntitlrd to reoeirs his ing\ust S44.

         Thor4 IS no OOnf'lictin thi8 holding and the on0
mdc by us in Opinion Ilo. O-1274.
          Undrr said rrtlolo 968 thoro are row s4parato
and dlatlnot oondltlonr undsr which a Justloe of the Poaoe
is not only authorleod to but It is his duty to bold an in-
qurst without a Iury. The raota surrounding oaoh death
would of oourao govorn the quostion.ar  to whothrr an in-
quest murt bo hold by th4 Justloo CC the Poaoo. Piarson t,
ga.lrrotonCO* 131 6. W. (2) 27.
                                       mu lnatead of Ihdgo Pato boaauao
ho ray8 yciutold                   about our opinion. WO an, Donding him
a oopy or   this      oplaion.




                                                         &to. W. Barour
                                                               &B8ifJtant